Detailed Correspondence 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 8, 9, and 11 - 20 are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by anticipated by U.S. Pub. No. 20180188743 A1 to Wheeler (“Wheeler”).


Regarding claim 1, Wheeler teaches a navigation method, comprising: obtaining a route mark (point) in a three-dimensional map (“3D point on map 530” or a “3D map 265; see fig. 12; ¶¶0052, 0053, 0062); generating a navigation route based on the route mark, the navigation route circumventing (avoiding/swerving) a specified object (obstacle/obstruction) in the three-dimensional map (¶¶0003, 0080-0082); and sending a motion instruction (through IMU motion sensor) to a movable object (a vehicle) based on the navigation route (¶¶0038, 0049).

Regarding claim 2, Wheeler’s teaching, wherein obtaining the route mark in the three- dimensional map comprises: obtaining a screen position of the route mark, the screen position comprising two- dimensional (latitude and longitude) coordinates of the route mark on a screen (¶¶0049,0067, 0087; cl. 3) and a projection distance (fetch-lane distance) of the route mark relative to the screen (¶0050); and determining a map position of the route mark based on the screen position, the map position comprising three-dimensional coordinates of the route mark in the three-dimensional map (¶¶0051 and 0062).

Regarding claim 3, Wheeler’s teaching, wherein obtaining the screen position of the route mark comprises: displaying the three-dimensional map on the screen (¶0108); detecting at least one touch point on the screen (see figs. 6A-6B); determining two-dimensional (latitude and longitude) coordinates of the at least one touch point on the screen (¶¶0049,0067, 0087; cl. 3); obtaining a projection distance of the at least one touch point relative to the screen )¶0050); and-27-Client Ref No. 2016F0525US Attorney Docket No. 00203.3064.OOUSsetting the two-dimensional coordinates and the projection distance as the screen position of the route mark (see figs. 6B, 9A, and 9B).

Regarding claim 4, Wheeler’s teaching, wherein the at least one touch point comprises multiple continuous touch points that form a curve (figs. 6B, 9A, and 9B show continuous points forming a curve as illustrated).

Regarding claim 5, Wheeler’s teaching, wherein obtaining the projection distance of the at least one touch point relative to the screen comprises: obtaining the projection distance based on a value associated 

Regarding claim 8, Wheeler’s teaching, wherein the specified object is an obstacle (obstruction; ¶¶0021, 0030, 0051, 0078, 0079, and 0081).

Regarding claim 9, Wheeler’s teaching, wherein the route mark comprises a map position of the movable object in the three- dimensional map, and wherein obtaining the route mark in the three-dimensional map comprises: obtaining a global position of the movable object, the global position comprising latitude, longitude, and elevation of the movable object; and calculating the map position of the movable object based on the global position (overall, note GPS teaching at ¶¶0004, 0038, 0043, 0049).

Regarding claim 11, Wheeler’s teaching, further comprising:-29-Client Ref No. 2016F0525US Attorney Docket No. 00203.3064.OOUS storing the navigation route as a historical navigation route (¶0049).

Regarding claim 12, Wheeler’s teaching, wherein the route mark comprises at least two navigation points, and wherein generating the navigation route based on the route mark comprises: connecting the at 

Regarding claim 13, Wheeler’s teaching, wherein the route mark comprises at least one curve, and wherein generating the navigation route based on the route mark comprises: setting the at least one curve as the navigation route or as a part of the navigation route (as illustrated in figs. 6B, 9A-9B at least).

Regarding claim 14, Wheeler’s teaching, wherein sending the motion instruction to the movable object based on the navigation route comprises: obtaining map positions of a plurality of sampling points on the navigation route in the three-dimensional map; calculating global positions of the plurality of sampling points based on the map positions; and sending the global positions of the plurality of sampling points to the movable object – vehicle 150 (¶¶0038, 0043, 0049, 0064).

Regarding claim 15, Wheeler’s teaching, wherein sending the motion instruction to the movable object based on the navigation route comprises:-30-Client Ref No. 2016F0525US Attorney Docket No. 00203.3064.OOUS generating a control instruction for controlling 

Regarding claim 16, Wheeler’s teaching, wherein sending the motion instruction to the movable object based on the navigation route comprises: sending the navigation route to the movable object (¶¶0028, 0045, 0064).  

Regarding claim 17, Wheeler’s teaching, further comprising: obtaining, in real time, a global position of the movable object (¶¶0045, 0070); calculating a map position of the movable object in the three-dimensional map based on the global position; and when the map position deviates from the navigation route (¶¶0004, 0038, 0043, 0049), sending a motion correction (steering/swerving) instruction to the movable object (¶¶0003, 0039, 0084).

Regarding claim 18, Wheeler teaches a navigation device, comprising: at least one processor individually or collectively configured to: obtain a route mark (point) in a three-dimensional map (“3D point on map 530” or a “3D map 265); see fig. 12; ¶¶0052, 0053, 0062); and generate a 

Regarding claim 19, Wheeler’s teaching, wherein obtaining the route mark in the three- dimensional map comprises: obtaining a screen position of the route mark, the screen position comprising two- dimensional (latitude and longitude) coordinates of the route mark on a screen (¶¶0049,0067, 0087; cl. 3) and a projection distance (fetch-lane distance) of the route mark relative to the screen (¶0050); and determining a map position of the route mark based on the screen position, the map position comprising three-dimensional coordinates of the route mark in the three-dimensional map (¶¶0051 and 0062).

Regarding claim 20, Wheeler’s teaching, wherein obtaining the screen position of the route mark comprises: displaying the three-dimensional map on the screen (¶0108); detecting at least one touch point on the screen (see figs. 6A-6B); determining two-dimensional (latitude and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (‘0188743) as applied to claim 1 above, directly or indirectly, and further in view of U.S. Pub. No. 20130321257 A1 to Moore et al (“Moore”).

As discussed above, Wheeler teaches all of the limitations of the base claim, but is somewhat silent on determining the map position of the route mark based on the screen position comprises: obtaining a map position of a virtual projection camera related to the screen in the three- dimensional map and an angle between the virtual projection camera and the route mark; and calculating the map position of the route mark based on the map position of the virtual projection camera, the angle between the virtual projection camera and the route mark, and the screen position of the route mark (cl. 6) and updating route marks included in the navigation route by at least one of removing or modifying the route mark, or adding an additional route mark; and re-generating the navigation route based on the updated route marks (cl. 10).

However, Moore teaches, in the same field endeavor of vehicle navigation, obtaining a map position of a virtual projection camera related to the screen in the three- dimensional map and an angle between the virtual projection camera and the route mark (¶¶0019, 0025-0029, 0044, 0160-0164 and 0190) and updating (updater 176) route marks included in the navigation route by at least one of removing or modifying the route 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Wheeler’s teaching by including obtaining a map position of a virtual projection camera related to the screen in the three- dimensional map and an angle between the virtual projection camera and the route mark and updating route marks included in the navigation route by at least one of removing or modifying the route mark, or adding an additional route mark; and re-generating the navigation route based on the updated route marks as evidenced by Moore in order to improve map service operating environment.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler as applied to claim 1 above, and further in view of U.S. Pat. No. 5388048 A to Yavnayi et al (“Yavnayi”).



However, Yavnayi teaches, in the same field of endeavor of vehicle navigation, a first distance and a second distance being smaller than a safe distance (figs. 2A-2B, 5b, 8; col. 1, lines 10 – 27; col. 4, lines 30 – 46; col. 6, lines 25 – 42 at least).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Wheeler’s teaching by including maintaining safe distance relative to an object as evidenced by Yavnayi in order to promote taking precautionary action to avoid collision.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/YONEL BEAULIEU/         Primary Examiner, Art Unit 3668